DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/16/2021 has been entered. 

Claims Status
Claims 1-56, 63-79, and 81-92 have been cancelled. 
Claims 57-62 and 80 remain pending.
Claim 80 remains withdrawn as set forth previously. 
Claims 57-62 stand rejected.  

Response to Arguments
Applicant's arguments filed 3/16/2021 with respect to the rejection under 35 USC 101 have been fully considered but they are not persuasive.
Applicant initially argues that the claims do not recite an abstract idea (see p. 8, beginning at the final paragraph). While the claim may in fact recite a trade exchange “device” (and other additional elements), under prong 1 of step 2A a claim that either sets forth or describes concepts similar to those certain methods of organizing human activity subgroup (see: MPEP 21063.04(a0(2)(II)). This remains true even in view of the newly amended features of extracting an extracted purchase condition, which only further defines the abstract commercial process. Accordingly, the Examiner maintains that the claims recite an abstract idea of step 2A (prong 1). Any consideration of the “device” “computers”, or the like takes place under prong 2 of step 2A, discussed further below. 
In relation to prong 2, Applicant emphasizes that newly amended limitations of “a purchase condition including items comprising at least one of a name of an article, a keyword, and/or an article code as marked data with marks” and “extracting an extracted purchase condition from the marked data using the marks that are added to each of the items”. With respect to the first limitation, receiving a purchase condition forms part of the abstract idea, even when that condition includes “an article code as marked data with marks”. Notably, the purchase condition includes “an article, keyword, and/or” the article code, so the article code does not necessarily form part of the condition (i.e., it is recited in the alternative. 
Secondly, with respect to “extracting”, this limitation is recited in such a broad way that it too forms part of the abstract commercial process, and/or is a step that can be accomplished mentally. This is because the claims recite no detail with respect to any technical process of decoding markings. As written, the limitations are so broad that they can be understood as little more than a human user reading a product label. 
arguendo that the extracting limitation represents an additional element to be considered under prong 2 of step 2A, the Examiner does not agree that this limitation acts to integrate the abstract idea into a practical application. This is because the limitation is at best the pre-solution gathering of data (i.e., using the marking to collect the purchasing condition). Moreover, this limitation is similar to scanning or extracting data, which was held to be insufficient to confer eligibility and is considered well-understood, routine, an conventional (see Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014)).
Lastly,, with respect to “reducing computation”, the Examiner again disagrees with Applicant’s characterization. Initially, this is (at best) little more than the mere automation of collecting data using a broadly recited process. Effectively, this amounts to little more than using generic computing technology as a tool to achieve the collection more efficiently. Secondly, any reduction in computation does not stem from any underlying technical procedure (e.g., formatting data), but instead in utilizing generic computing techniques to capture data. 
For at least these reasons, the Examiner maintains that the claims neither integrate the abstract idea into a practical application under step 2A (prong 2), nor do the additional elements provide significantly more than the abstract idea itself under step 2B. Accordingly, the rejection is maintained as updated below. 







Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 57-62 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 

Examiner Comment: In addition to the below analysis, the Examiner hereby incorporates the pertinent discussion under the heading Response to Arguments herein. 

Regarding claims 57-62, under Step 2A claims 57-62 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more. 

Under Step 2A (prong 1), and taking claim 57 as representative, claim 57 recites a system that executes steps including:	
a first step of receiving selling conditions from one or more sellers store sellers,
store sellers selling conditions, 
a second step of 
receiving a purchase condition including items comprising at least one of a name of an article, a keyword, and/or an article code as marked data with marks, 
extracting an extracted purchase condition from the marked data using the marks that are added to each of the items
store the purchase condition,

a fourth step of transmitting the received purchase condition without the contact information of the purchaser to first selected sellers,
for each of the first selected sellers, receiving a first bid for an opportunity to communicate with the purchaser a corresponding first selected seller,
selecting  a subset of sellers from the first selected sellers, as second selected sellers, based on the first bids received from the first selected sellers, the selection of the second selected sellers resulting in  authorizing   each of the first bids to be charged to the charging account of the corresponding second selected seller; 
and a fifth step of causing communication between the at least one of the second selected sellers and the purchaser that is an originator of the purchase condition. 


	These limitations recite organizing human activity, such as by performing commercial interactions (see: 2019 PEG, p. 52). This is because the limitations above recite a series of steps by which the system receives terms and a request for a commercial transaction or agreement, and the subsequent procedure to arrive at an agreement through the selection of sellers and reception of bids. This represents the performance of fundamental economic practices and/or commercial interactions (e.g. contractual agreement, sales activities). Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall within the “Certain methods of organizing human activity” grouping of abstract ideas (see again: 2019 PEG, p. 52).

Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. The Examiner acknowledges that representative claim 57 does recite additional elements, including:
a trade information exchange device connected to multiple computers, 
an information communication network,
processing means,
memory means having stored thereon computer-executable instructions, 
one or more computers used by one or more sellers,
one or more computers used by one or more purchasers, 
causing communication between the computers. 

  Although reciting these additional elements, taken alone or in combination these elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 87 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or,  merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as the Internet or computing networks). 
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
arguendo that the claimed extraction does not form part of the abstract idea (which the Examiner does not acquiesce), this step is recited in such broad and general terms that it represents little more than the mere instructions to implement or apply the abstract idea on generic computing hardware. At best, the limitations of extracting and causing the memory means to store the purchase conditions represent little more than extra-solution activity (e.g. pre-solution data gathering, or storing data) that contributes only nominally or insignificantly to the execution of the claimed method (see: MPEP 2106.05(g)). The Examiner here again reiterates the discussion under the heading Response to Arguments above. 
In view of the above, under Step 2A (prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance). 

In view of the above, under Step 2A (prong 2), claim 57 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance). 

Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Returning to representative claim 57, taken individually or as a whole the additional elements of claim 57 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment. 

receiving or transmitting data over a network, and/or
storing and retrieving information in memory
scanning or extracting data (see also: Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014)).
Even considered as an ordered combination (as a whole), the additional elements of claim 57 do not add anything further than when they are considered individually. 
In view of the above, representative claim 1 does not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting. 


In view of the above, representative claim 57 does not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting. 

Dependent claims 58-62 also do not integrate the abstract idea into a practical application. Notably, claims 58-62 recite more complexities descriptive of the abstract idea itself, thereby resulting in a more complex abstraction as that recited in claim 57. Such complexities do not themselves provide further additional elements in addition to the abstract ideas themselves. Considered both individually and as a whole, claims 58-62 do not integrate the recited exception into a practical application for at least similar reasons as discussed above. 

Even when viewed as an ordered combination (as a whole), the additional elements of the dependent claims do not add anything further than when they are considered individually. 
In view of the above, claims 88-92 do not provide an inventive concept (“significantly more”) under Step 2B, and are therefore ineligible for patenting. 
	
Allowable Subject Matter
	As indicated previously, claims 57-62 are allowable over the prior art, though rejected on other grounds. The claims remain allowable as set forth in the Final Rejection mailed 3/20/2020, page 18. More specifically, the Examiner reiterates that the first bid as claimed is not for bidding the price of a product or service to be sold, but rather for obtaining the right to communicate with a potential buyer. Gindlesperger is directed to a method for selecting a lowest bidding vendor from multiple vendors of a customized good or service. The method includes receiving a set of vendor's attributes from each of the multiple vendors representing their respective capabilities, and receiving an invitation-for-bid data from the buyer defining a custom job for which the buyer desires price quotes or bids. The invitation-for-bid data is used to select a vendor selection pool of vendors qualified to bid on the job. Each vendor in the vendor selection pool receives the vendor's invitation-for-bid. A bid is received from at least one vendor in the vendor selection pool, the lowest price bid is identified, the buyer is informed of the identity of the selected vendor, and solicited for approval of the selected vendor.  

Lutnick is directed to a trading system for identifying interest and qualifying users to participate in an auction. The system receives indicia indicating a first user's desire to trade a product or type. In some embodiments, the buyer may select a desired product, which may result in the broker system connecting the buyer with the seller (preferably anonymously) to negotiate a price and size to trade. Lutnick, however, fails to discloses allowing sellers to make competing bids to obtain the right to communicate with the potential purchaser, or the winning sellers may be required to pay the bidding amounts to the trade information exchange device, because Lutnick, the buyer is able to select the seller's product to initiate the communication. In the claimed invention, after all the matching sellers made a first bid, the trading device selects a subset of the matching sellers (e.g., the matching sellers who made the highest bids) to be allowed to communicate with the buyers. Furthermore, the selection of the second sellers results in an authorizing “each of the first bids to be charged”, with the winning sellers charged the bid amount by the trade information exchange device rather than the buyer. The communications are only allowed between the winning seller and buyer, e.g., the purchase price may then be negotiated, or a direct advertisement may then be displayed at the buyer's computer.
The Examiner hereby asserts that the totality of the evidence neither anticipates nor renders obvious the particular combination of elements as claimed above. That is, the Examiner emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for combining or otherwise modifying the available prior art to 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J ALLEN whose telephone number is (571)272-1443.  The examiner can normally be reached on Monday-Friday, 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM J. ALLEN
Primary Examiner
Art Unit 3625



/WILLIAM J ALLEN/Primary Examiner, Art Unit 3619